Amendments to be made in Bill and Answer
In Bill Folio 8, Between the Words done and but — in the fifth Line from the bottom — insert this Amendment. — And delivered to your Oratrix Elizabeth Beaty in her own Right and in Trust for your Orator and Oratrix Children of the said John St. John who by Virtue of his Will duly proved by your Oratrix Elizabeth St. John his Excutrix and recorded in the Secretary’s Office a Copy whereof marked B. is herewith filed to which your Orators and Oratrixes referr are intitled thereto the said John St. John’s Part or Share of his said Father’s Estate to which he was intitled as aforesaid.—
Folio 12, Between the Words and and in the tenth Line insert — In as much as it will be more for the Advantage of the several Persons interested in the said James St. John’s Estate that his Lands in the Country should be sold than that they should be divided that the same may be decreed to be sold for the Benefit of the said Persons.—
In the Answer, Folio 7, Between the Words Answereth and and in the Sixth Line from the bottom insert these Words — And admits that the Paper Writing marked B, filed by the Complainants is a copy of the said John St. John’s Will and that the said Elizabeth Beaty hath duly proved the same and qualifyed as Executrix thereof.—
In the same Folio, Between the Words Testament and and in the fourth Line from the Bottom insert these Words — “A Copy whereof is herewith filed.”—
*561Answer Folio 9, between the Words Estate and being in the thirteenth Line insert these Words — “Or whether the same or any and what part thereof should or ought to be sold and how the same ought to be disposed of—
Same Page — Between the Words thereof and and insert these Words— “and it being as this Defendant verily believes more for the Advantage of the several Persons interested in the said James St. John’s Estate that his Lands in the Country should be sold (than that they should be divided) for the Benefit of the said Parties.—